339 F.2d 213
C. Leon TEAL, Appellant,v.Catherine A. GORRIE et al., Appellees.
No. 21534.
United States Court of Appeals Fifth Circuit.
December 3, 1964.
Rehearing Denied March 8, 1965.

Clark E. Johnson, Jr., Albertsville, Ala., for appellant.
Jack Crenshaw, Montgomery, Ala., for appellees.
Before RIVES, WISDOM and BELL, Circuit Judges.
PER CURIAM.


1
This dispute over insurance proceeds is between the insured's husband and the designated beneficiaries, the insured's mother and sisters with whom she was residing at the time of her death. Contrary to the contentions of the husband, the district court held that the decedent was mentally competent at the time she executed the designation of beneficiaries and that the designation was the legal act of the insured. The findings of fact were not clearly erroneous. The conclusions of law were correct. Bulger v. Ross, 1893, 98 Ala. 267, 12 So. 803; Wilson v. Payton, 1948, 251 Ala. 411, 37 So. 2d 499.


2
The judgment is affirmed.